—In a negligence action, resulting from the collision of two automobiles in Orange County, plaintiffs in Actions Nos. 2 and 3, who are respectively residents of New York and Richmond Counties, and plaintiff in Action No. 4, a resident of Richmond County, appeal from an order of the Supreme Court, Orange County, entered November 12, 1964, which (1) granted the motion of plaintiffs in Action No. 1, who are nonresidents, for a joint trial of all four actions in Orange County (where Action No. 1 was pending); and (2) in effect denied the cross motions of plaintiffs in Actions Nos. 2, 3 and 4, for the removal of all the actions to New York County (where Action No. 2 had been commenced). Order affirmed, without costs. (See Berisky v. Pacelli, 24 A D 2d 870.) Beldock, P. J., Ughetta, Christ, Brennan and Hill, JJ., concur.